Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 1 June 2011, pursuant to Rules 137 and 138 of the Rules of Procedure, has been distributed. The following amendments have been proposed:
[Monday]:
The Group of the Alliance of Liberals and Democrats for Europe has submitted a motion for a debate on the selection process of a new Managing Director for the IMF and external representation of the euro, directly after Jo Leinen's report on European environmental economic accounts. The motion will be presented on behalf of the ALDE Group by Sylvie Goulard. You have the floor.
Mr President, as a matter of courtesy, I would ask that Commissioner Rehn be allowed to sit in on the debate on European environmental economic accounts and then on the debate on the IMF. They are not political debates. I therefore hope that all the other groups will agree to this as a favour to our Commissioner, who, I might add, is working very hard at the moment.
Mr President, I consider that the request can be granted because I do not see any reason to refuse it.
The debate on the selection process of a new Managing Director for the International Monetary Fund and external representation of the euro area will take place directly after Mr Leinen's report on European environmental economic accounts. This is a slight change to the agenda.
(The order of business was adopted)